DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8, 10 are objected to because of the following informalities. Appropriate correction is required.
Claim 6 recites “a plane defined by the opening” but should be corrected to read as --the plane defined by the opening--.
Claim 8 recites “a plane defined by the opening” but should be corrected to read as --the plane defined by the opening--.
Claim 10 recites “locate” but should be corrected to read as --are located--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, there is a lack of sufficient antecedent basis for the term “the lengths thereof”. It is unclear what/which lengths this refers to.
In accordance with compact prosecution practice (see MPEP 2173.06) this is being construed for purposes of examination as referring to lengths of the groove and lip formations along the peripheral zone and periphery of the scanning plate respectively.

Regarding claim 7, it is unclear how to parse the language of the claim. For example, should the claim be parsed as follows:

(1) The lip formation includes:
lip elements extending along each side of the opening and
corner pieces which join the lip elements to define a lip which

surrounds the opening.

(2) The lip formation includes:
lip elements extending along each side of the opening and
corner pieces which join the lip elements to define a lip
which surrounds the opening.

(3) The lip formation includes:
lip elements extending along each side of the opening and
corner pieces which join the lip elements
to define a lip which surrounds the opening.

(4) The lip formation includes lip elements extending along:
each side of the opening and
corner pieces which join the lip elements to define a lip which surrounds the opening.


(5) The lip formation includes lip elements extending along:
each side of the opening and
corner pieces which join the lip elements to define a lip
which surrounds the opening

(6) The lip formation includes lip elements extending along:
each side of the opening and
corner pieces which join the lip elements 
to define a lip which surrounds the opening

In accordance with compact prosecution practice (see MPEP 2173.06) this is being construed for purposes of examination as covering or encompasses broadly the logical disjunction (i.e., logical “OR”) of the aforementioned interpretations.

Further, regarding claim 7 there is insufficient antecedent basis for the term “each side of the opening”. The term “each” is grammatically used as a distributive determiner but the claim does not previously set forth that the opening necessarily has (countable) sides to begin with. It is therefore unclear what/which sides of the opening the recitation of “each side of the opening” refers to.


 	Claim 14 recites the term “generally rectangular in shape”. The term “rectangular” is understood to mean shaped like a rectangle, which is broad enough to include shapes that are exactly rectangles as well as shapes that are not exactly rectangles but still shaped like a rectangle. Further, adding the term “generally” seems to have the effect of further broadening the scope of the claim but it is unclear to what degree of broadening this precisely has on the claim scope. In other words, it is unclear to the ordinarily skilled artisan what degree of similarity in shape to rectangle the opening and the scanning plate must have/be in order to the read on the claim. For example, as a rectangle is changed to be less and less like a rectangle, at what point does it no longer read on “generally rectangular in shape”? There is no evidence of record that the ordinarily skilled artisan would have reasonably apprised of the answer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 9-11, 13, and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, WO 2016/075648 A1 (hereinafter “Smith”).
Regarding claim 1, Smith teaches An imaging system housing (composite housing 1, Fig. 1) comprising a body (3) and a scanning plate (7), the body defining a cavity (space below the plate; see Figs. 2 and 4) and an opening (15, Fig. 2) in communication with the cavity, the body including one of a lip or groove formation (lip, see annotated Fig. 4 below; otherwise, the recess or slot 39 reads on a groove) extending from peripheral zone adjacent the opening in a direction away from or towards the cavity and transverse to a plane defined by the opening, the scanning plate being shaped and dimensioned to close the opening (see Figs. 1 and 4C) and having the other of a groove or lip formation (groove, see annotated Fig. 4 below; otherwise, flange 35 reads on a lip) extending along a periphery thereof and being shaped and dimensioned to cooperate with and receive the lip or groove formation of the body (see Fig. 4C), wherein the scanning plate is made from a low surface energy (LSE) plastic material (“a scanning plate (7) manufactured from stock polymethylpentente [sic] (TPX®)”, page 7, lines 19-20; the ordinarily skilled artisan would understand this is a spelling mistake of polymethylpentene which is a low surface energy plastic material), and wherein the body and plate are bonded together using a structural acrylic adhesive applied to one or both of the lip and groove formations (“If there are any imperfections in the groove and edge of the body resulting in small cavities between the scanning plate and housing, these cavities can be filled with a sealant. […] A fluid sealant is injected into the peripheral groove […] A cyanoacrylate-based adhesive, such as the type of adhesives trading under the tradename "Super Glue", has been found to penetrate well into small cavities due to capillary action.”, page 14, line 2-28; cyanoacrylate glue/Super Glue, reads on a structural acrylic adhesive because it is made of cyanoacrylate which is an acrylic monomer, and because it cures/harden into a structural plastic state).


Regarding claim 2, the scanning plate is made from polymethlpentene (“a scanning plate (7) manufactured from stock polymethylpentente [sic] (TPX®)”, page 7, lines 19-20).

Regarding claim 4, the width to height ratio of the lip formation is in the range of 1:1.00 to 1:4.00 (based on the formulas for the width/lateral dimension and the height/transverse direction on page 11, lines 22-23, the width to height ratio of the groove is about 1:1.30; since the lip and groove have correspondingly matching shapes as discussed above, it is understood that the lip also has a width to height ratio of about 1:1.30).

Regarding claims 5 and 9, the body is made from a carbon fiber-reinforced polymer (“a body (3) manufactured from a carbon fibre-reinforced polymer (CFRP)”, page 7, lines 18-19). The body includes the lip formation (see annotated Fig. 4 above), wherein the scanning plate includes the groove formation (see annotated Fig. 4 above), and wherein the lip formation extends away from the cavity (the up direction in Fig. 4) and transverse to the plane defined by the opening (the plane is in the horizontal direction in Fig. 4, therefore the up direction in Fig. 4 is also a transverse to the plane).

Regarding claim 7, the lip formation includes lip elements extending along each side of the opening and corner pieces which join the lip elements to define a lip which surrounds the opening (implied from “Diagrams A and B show the housing (1) in disassembled, and diagram C in assembled, condition. In the description that follows, while only shown for a single cross-section of the body (3) and scanning plate (7), it will be noted that the features described apply to the entire periphery of both body (3) and scanning plate (7).” Page 7, lines 36-38; i.e., the entire periphery includes each sides and the corners therebetween, therefore it is understood that the lip extends around the entire periphery of the opening including each side and the corners therebetween).

Regarding claim 10, the housing is hermetically sealed, wherein components of an imaging system (e.g., ultrasound transducer) are located within the cavity and wherein the housing is filled with a non-conductive fluid having a specific acoustic impedance (“As described before, the hermetically sealed housing may accordingly be filled with a non-conductive fluid with a specific acoustic impedance that resembles the acoustic impedance of the biological tissue to be scanned. In the case of it being breast tissue, an acoustic impedance of about 1.3 MRayl is appropriate. Mineral oil achieves adequate acoustic coupling between the ultrasound transducer, the TPX® scanning plate and the breast tissue. The filling of the housing with oil is conducted during a filling and bleeding process which removes substantially all air from the housing.” Page 13, lines 15-21).

Regarding claim 11, the housing is configured to house an X-ray detector and ultrasonic transducer below the scanning plate (implied from “The incompressibility of the housing allows both the X-ray detector and ultrasound transducer to move and scan very close to the underside of the scanning surface and, accordingly, the breast tissue, which minimises X-ray signal attenuation that may be caused by the fluid and the geometric magnification due to the finite X-ray focal spot.” Page 2, line 14-17).

Regarding claim 13, the groove formation defines a groove which surrounds the scanning plate (implied from “Diagrams A and B show the housing (1) in disassembled, and diagram C in assembled, condition. In the description that follows, while only shown for a single cross-section of the body (3) and scanning plate (7), it will be noted that the features described apply to the entire periphery of both body (3) and scanning plate (7).” Page 7, lines 36-38; therefore it is understood that the groove surrounds the scanning plate)
Regarding claim 14, the opening and the scanning plate are generally rectangular in shape (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Boo, US 2017/0227031 A1 (hereinafter “Boo”).
Regarding claim 3, Smith teaches the invention of claim 3 but does not teach that the groove and lip formations include cooperating castellations at locations along the lengths thereof.
Boo teaches a groove formation (collectively 23a, 6b,  23b, 6a, and 23c, Fig. 5b) and a lip formation (collectively 22a, 22b, 7, and 22c, Fig. 4a). Further, the groove and lip formations include cooperating castellations (7, Fig. 4a; 6a, 6b, Fig. 5b) at locations along the lengths thereof. The ordinarily skilled artisan would have recognized that the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith such that the groove and lip formations include cooperating castellations at locations along the lengths thereof, as taught by Boo; and the ordinarily skilled artisan would have been motivated to make this modification in order to prevent sliding/shearing at the joint along said lengths.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Besson et al., US 2004/0202279 A1 (hereinafter “Besson”).
Regarding claim 12, Smith teaches the invention of claim 1 as discussed above but does not teach or reasonably suggest that the housing includes a formation configured to receive a flat panel detector of an imaging device, wherein the formation defines a recess which is shaped and dimensioned to receive the flat panel detector, and wherein the formation is defined at a location relative to the cavity of the body so as to orient operatively the scanning plate parallel to and directly above an operatively upper surface of the flat panel detector.
Besson teaches a housing (30) for an imaging system (14) (see Fig. 1). The housing includes a formation (38, Fig. 4) configured to receive a flat panel detector (58, 62, and 60, Fig. 4) of the imaging device, wherein the formation defines a recess which is shaped and dimensioned to receive the flat panel detector (see Figs. 4, 5A,  and 6 which illustrate a recess that is shaped and dimensioned to receive the flat panel detector), and wherein the formation is defined at a location relative to the cavity of the body so as to orient operatively the scanning plate parallel to and directly above an operatively upper surface of the flat panel detector (see Figs. 3A-3C and 4 which illustrate the positional location of the formation such that the scanning plate parallel to and directly above an operatively upper surface of the flat panel detector as the detector moves).
By orienting operatively the scanning plate parallel to and directly above an operatively upper surface of the flat panel detector, the ordinarily skilled artisan would have recognized that a known scanning geometry (trajectory) relative to the breast can be predictably maintained/fixed thereby simplifying image reconstruction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith such that the housing includes a formation configured to receive a flat panel detector of an imaging device, wherein the formation defines a recess which is shaped and dimensioned to receive the flat panel detector, and wherein the formation is defined at a location relative to the cavity of the body so as to orient operatively the scanning plate parallel to and directly above an operatively upper surface of the flat panel detector; and the ordinarily skilled artisan would have been motivated to make this rejection in order to predictably maintain a known scanning geometry relative to the breast thereby simplifying image reconstruction.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6 and 8, the prior art of record (within the context of the inventions of claims 5 and 7) does not teach or reasonably suggest that fibers of the fiber-reinforced polymer which form the lip formation/lip elements extend transverse to the plane defined by the opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793